Title: To Thomas Jefferson from André Sasserno, 29 December 1788
From: Sasserno, André
To: Jefferson, Thomas


Nice, 29 Dec. 1788. His wife joins in sending good wishes for the new year. Encloses a letter addressed to John Smith & Son, Baltimore merchants who are unfortunately interested in the bankruptcy of Vierne & Veillon of Nice, in which case he is acting as administrator for the creditors; has written these gentlemen at different times for the necessary papers relating to their claim but has had no reply; asks TJ to forward the enclosed letter with his own letters for America in order that Smith & Son may receive it and establish their claim to the small dividend due them.—Has seen Mr. Shippen who brought highly pleasing news of TJ’s good health. Sasserno gave him recommendations at Marseilles and Lyons; Mr. Rutledge has not yet arrived, but will receive the courtesies due TJ’s recommendation.
